Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, 03/11/2022 were filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence is only information already contained in the title (is a form implied phrases). As such it should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 11, 12-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200110416 A1, Hong et al, “TRAJECTORY PREDICTION ON TOP-DOWN SCENES”
	Regarding Claim 6, Hong teaches “A method comprising: receiving lidar data of an environment captured by a lidar sensor of an autonomous vehicle;”( [0022] At operation 102, the process can include capturing sensor data of an environment. In some examples, the sensor data can be captured by one or more sensors on an autonomous vehicle. For example, the sensor data can include data captured by one or more of a LIDAR sensor, a RADAR sensor, an image sensor, a time of flight sensor, a SONAR sensor, and the like.);” determining, based at least in part on the lidar data, multi-channel image data;”( [0051] “In any of the examples discussed herein, the image generation component 232 may generate an image having multiple channels, wherein each channel is representative of some information (semantic or otherwise).”);” inputting the multi-channel image data to a machine learned (ML) model;”( [0123] “D: The system of any of paragraphs A-C, wherein the image comprises: a first channel representing the bounding box and semantic information associated with the vehicle; and a second channel representing the velocity information associated with the vehicle, and wherein the operations further comprise inputting the first channel and the second channel into the machine learning model.”);” determining, based on output data received from the ML model, at least one of height data or classification data associated with a ground surface of the environment;”( [0041]” In some instances, the perception component 222 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 222 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 202 and/or a classification of the entity as an entity type (e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.).” Here teaches the classifications include road surface, curb, sidewalk (ground surface classifications/drivable areas/non-drivable areas));” and controlling the autonomous vehicle based on the at least one of the height data or the classification data.”([120] “a predicted trajectory associated with the vehicle; and determining, based at least in part on the predicted trajectory, a trajectory for the autonomous vehicle to travel in the environment.”)
	Regarding Claim 11, Hong et al teaches “The method of claim 6, further comprising: determining a probability that a lidar point of the lidar data is associated with a ground surface of the environment,”( [0114] Additional information that can be included in the image can include, but is not limited to: a color of the bounding box representing a classification of the agent associated with the bounding box, a velocity of the bounding box in an x-direction and a y-direction (where a velocity can be represented as a vector in one channel or in multiple channels, with the x-velocity and the y-velocity represented in different channels), an acceleration of the agent in an x-direction and a y-direction (where an acceleration can be represented as a vector in one channel or in multiple channels, with the x-acceleration and the y-acceleration represented in different channels), a blinker status associated with the bounding box (e.g., left-turn, right-turn, braking, reverse, hazards, no lights, etc.), road network information (e.g., semantic labels indicating lanes, crosswalks, stop signs, intersections, traffic lights, and the like), traffic light status (e.g., red light, yellow light, green light, etc.), and the like. In such an image, semantic information about the agent and the environment may be encoded in one or more channels as discussed in detail herein.” Here teaches road network (driveable area) );”” wherein the multi-channel image data comprises the probability.”([0066] Although discussed in the context of neural networks, any type of machine learning can be used consistent with this disclosure. For example, machine learning algorithms can include, but are not limited to, regression algorithms (e.g., ordinary least squares regression (OLSR), linear regression, logistic regression, stepwise regression, multivariate adaptive regression splines (MARS), locally estimated scatterplot smoothing (LOESS)), instance-based algorithms (e.g., ridge regression, least absolute shrinkage and selection operator (LASSO), elastic net, least-angle regression (LARS)), decisions tree algorithms (e.g., classification and regression tree (CART), iterative dichotomiser 3 (ID3), Chi-squared automatic interaction detection (CHAID), decision stump, conditional decision trees), Bayesian algorithms (e.g., naïve Bayes, Gaussian naïve Bayes, multinomial naïve Bayes, average one-dependence estimators (AODE), Bayesian belief network (BNN), Bayesian networks), clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering), association rule learning algorithms (e.g., perceptron, back-propagation, hopfield network, Radial Basis Function Network (RBFN)), deep learning algorithms (e.g., Deep Boltzmann Machine (DBM), Deep Belief Networks (DBN), Convolutional Neural Network (CNN), Stacked Auto-Encoders), Dimensionality Reduction Algorithms (e.g., Principal Component Analysis (PCA), Principal Component Regression (PCR), Partial Least Squares Regression (PLSR), Sammon Mapping, Multidimensional Scaling (MDS), Projection Pursuit, Linear Discriminant Analysis (LDA), Mixture Discriminant Analysis (MDA), Quadratic Discriminant Analysis (QDA), Flexible Discriminant Analysis (FDA)), Ensemble Algorithms (e.g., Boosting, Bootstrapped Aggregation (Bagging), AdaBoost, Stacked Generalization (blending), Gradient Boosting Machines (GBM), Gradient Boosted Regression Trees (GBRT), Random Forest), SVM (support vector machine), supervised learning, unsupervised learning, semi-supervised learning, etc.” Here Hong is teaching the various machine learning algorithms that can be used, the Bayesian class of algorithms in inherently teaching probability association/classification.)
	Regarding Claim 12, Hong et al teaches “The method of claim 6, further comprising: determining, based at least in part on the output data, a mesh associated with a ground surface of the environment.”( [0044] ”The memory 218 can further include one or more maps 228 that can be used by the vehicle 202 to navigate within the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions, three dimensions, or N-dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general. In some instances, a map can include, but is not limited to: texture information (e.g., color information (e.g., RGB color information, Lab color information, HSV/HSL color information), and the like), intensity information (e.g., LIDAR information, RADAR information, and the like); spatial information (e.g., image data projected onto a mesh, individual “surfels” (e.g., polygons associated with individual color and/or intensity)), reflectivity information (e.g., specularity information, retroreflectivity information, BRDF information, BSSRDF information, and the like). In one example, a map can include a three-dimensional mesh of the environment. In some instances, the map can be stored in a tiled format, such that individual tiles of the map represent a discrete portion of an environment, and can be loaded into working memory as needed, as discussed herein. In at least one example, the one or more maps 228 can include at least one map (e.g., images and/or a mesh). In some examples, the vehicle 202 can be controlled based at least in part on the maps 228. That is, the maps 228 can be used in connection with the localization component 220, the perception component 222, and/or the planning component 224 to determine a location of the vehicle 202, identify objects in an environment, and/or generate routes and/or trajectories to navigate within an environment.” Here teaches that the output heat maps includes meshes, the heat map meshes are/include information of intersections/streets/roads (associated with the grounds surface))
	Claims 13 is a non-transitory computer readable medium version of claim 6, Hong et al is a processor and non-tranistory memory implemented system/method for autonomous vehicles, as such the grounds of rejection for claim 13 are identical to claim 7.
	Regarding Claim 14, Hong teaches “The one or more non-transitory computer-readable media of claim 13, wherein the multi-channel image data comprises a first channel associated with first feature data and a second channel associated with second feature data.”( [0012]” In some cases, the image to be input into the prediction system can be represented by individual channels of a multichannel image where each channel represents different information about the agent and the environment in which the agent is located. For example, channels may represent, but are not limited to, one or more of: road network information (e.g., semantic labels indicating lanes, crosswalks, stop lines, lane dividers, stop signs, intersections, traffic lights, and the like), traffic light status (e.g., red light, yellow light, green light, etc.), a bounding box associated with the agent, a velocity of the agent in an x-direction and a y-direction, an acceleration of the agent in an x-direction and a y-direction, a blinker status of the agent (e.g., left-turn, right-turn, braking, reverse, hazards, no lights, etc.), and the like. In some examples, the plurality of channels can be input to the prediction system to generate at least one predicted trajectory. In some examples, the image can be input directly to the prediction system (e.g., without generating a plurality of channels based on the image) to generate the at least one predicted trajectory.” Here teaches multiple channels in the image data, implicitly teaching first and second channels with their respective feature data.)
	Regarding Claim 19, claim 19 is a non-transitory computer readable medium version of the method claim 11. As such its grounds of rejection is identical to claim 11.
	Regarding Claim 20, Hong et al teaches trained ML models ([0053] In some instances, the heat map generation component 234 can include one or more machine learning models trained to output one or more heat maps based on top-down images input into the model. In some examples, the heat map generation component 234 can include a convolutional neural network (CNN), which may or may not include one or more recurrent neural network (RNN) layers, e.g., long short-term memory (LSTM) layers.) Including training ground truth data using data obtained by the autonomous vehicle ([0077] “In some instances, the training component 248 can include functionality to train a machine learning model to output one or more predicted points, one or more confidence values associated with the one or more predicted points, or one or more heat maps including prediction probabilities. For example, the training component 248 can receive a set of images representing a top-down view of an environment. In some cases, the set of images can represent an agent traversing through an environment for a period of time, such as 5 seconds, 7 seconds, 10 seconds, 20 seconds, and the like. At least a portion of the set of images can be used as an input to train the machine learning model, and at least a portion of the set of images can be used as ground truth information for training the machine learning model. As a non-limiting example, a first set (e.g., 3, 4, 5, or more) of a sequence of images may be input into the machine learned model. A second set of images (or trajectory information associated therefrom—e.g., by extracting positions and/or velocities from the images) in the sequence of images immediately preceding the first set may then be used as ground truth for training the model. Thus, by providing images of recorded trajectories where agents traverse an environment, the prediction components 230 and 250 can be trained to output predicted points, confidence values associated with the predicted points, or one or more heat maps including prediction probabilities, as discussed herein.” Here teaches a “portion” of the collection images being used as ground truth for training machine learning model.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 10; 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al as applied to claims 6 and 13 above, and further in view of US 20200110158 A1, “Mesh Validation”, Ecins et al.
	Regarding Claim 7, Hong et al while stating that the data/maps can be stored in any particular known format, including 3D format/spaces. ([0044] The memory 218 can further include one or more maps 228 that can be used by the vehicle 202 to navigate within the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions, three dimensions, or N-dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general.) Hong et al however fails to explicitly disclose associating/storing of the lidar data in a 3D voxel format.
	Ecins et al discloses a lidar data storage method/system which includes storing and associating of Lidar data in a 3D voxel format and additionally teaches using it for mesh generation for autonomous vehicles. (Abstract: “Techniques for validating data that represents an environment are discussed herein. In examples, the techniques can associate data of an environment with a voxel space including multiple voxels. The techniques can analyze the voxels to identify an error, such as multiple layers for a single surface in an environment, a hole for a location in an environment where a hole does not exist, uneven regions for a smooth surface in an environment, and so on. In some examples, when an error has been identified, an action can be performed, such as displaying a representation associated with the data and an indication of the error, storing an indication of the error in a log file, updating a trajectory for a vehicle, updating the data or a mesh associated with the data, and so on.)
	It would have been obvious to one of ordinary skill in the art, to implement Voxel Space storage of Ecins as the three dimensional map taught generally in Hong et al. One of ordinary skill in the art would be motivated to the voxel space of Ecins into Hong et al to aid in error identification in the map/sensor data and/or increase the accuracy of the mesh generation, improving passenger comfort/safety. (Ecins [0018] The data validation techniques discussed herein can increase the accuracy and utility of data representing an environment, such as a mesh. For example, by identifying errors in data representing an environment, the techniques can perform various actions to correct inaccuracies in the data. In instances where the data is used by a vehicle, such as to localize or maneuver the vehicle within an environment, this can improve the functioning of the vehicle including, but not limited to, safe operation of the vehicle in an area and improved passenger comfort)
	The resulting modified Hong would teach all lidar data with multi-channel images/data extracted form it (teachings from Hong) which is stored in/associated in a 3D voxel space (teachings of Ecins). Teaching all aspects of claim 7.
	Regarding Claim 9, Hong et al doesn’t explicitly disclose a 3D voxel space (and columns within that space). Instead only having generalized teachings that any sort of map formatting/sorting would be acceptable for the invention ([0044] “The memory 218 can further include one or more maps 228 that can be used by the vehicle 202 to navigate within the environment. For the purpose of this discussion, a map can be any number of data structures modeled in two dimensions, three dimensions, or N-dimensions that are capable of providing information about an environment, such as, but not limited to, topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general.”)
	Ecins et al discloses a 3D voxel space (Abstract; “Abstract: “Techniques for validating data that represents an environment are discussed herein. In examples, the techniques can associate data of an environment with a voxel space including multiple voxels. The techniques can analyze the voxels to identify an error, such as multiple layers for a single surface in an environment, a hole for a location in an environment where a hole does not exist, uneven regions for a smooth surface in an environment, and so on. In some examples, when an error has been identified, an action can be performed, such as displaying a representation associated with the data and an indication of the error, storing an indication of the error in a log file, updating a trajectory for a vehicle, updating the data or a mesh associated with the data, and so on.”) which includes grouping/associating of data portions into columns of that space. ([0033] “A situation 116 represents a valid multiple grounds situation (e.g., no error, since each of the voxels accurately represents a ground surface in an environment). Here, the computing device analyzes a column of voxels and determines that a first voxel that is associated with a ground identifier 118 is more than a threshold distance from a second voxel that is associated with the ground identifier 118. As one example, the situation 116 can represent an overpass (e.g., bridge, road, railway, or other structure) that crosses over another ground surface.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Hong et al to implement the voxel space, and column grouping/association checking of Ecins et al into the 3D map representation of Hong et al. One would be motivate to implement the 3D voxel space and column association to improve the error detection/invalid data detection for improving mesh generation (and subsequent improvement in operation of the autonomous vehicle). Ecins discloses this in improvement/motivation in ([0013] “In examples, the computing device can identify an error indicating that two or more ground surfaces are represented in the voxels for a single ground surface in an environment (also referred to as a “multiple-grounds error”). In one illustration, the computing device can analyze a column of voxels to determine if two voxels are associated with a ground identifier (or data, in some cases) and if the two voxels are within a threshold distance of each other. If so, the computing device can identify an error indicating that one of the voxels is potentially associated with an invalid ground (e.g., one of the voxels is accurately designated as being associated with a ground surface in an environment and the other voxel was inaccurately designated as being associated with a ground surface).”)
	Regarding Claim 10, Hong et al discloses determining of classification(s) as part of a multi-channel image. (Hong Abstract: “Techniques are discussed for determining predicted trajectories based on a top-down representation of an environment. Sensors of a first vehicle can capture sensor data of an environment, which may include agent(s) separate from the first vehicle, such as a second vehicle or a pedestrian. A multi-channel image representing a top-down view of the agent(s) and the environment and comprising semantic information can be generated based on the sensor data.”)
	Hong et al however fails to explicitly disclose “determining, for a point of the lidar data, a distance from a portion of the height data; and determining, based at least in part on the distance, that the point is associated with an object.”
	Ecins et al discloses “determining, for a point of the lidar data, a distance from a portion of the height data; and determining, based at least in part on the distance, that the point is associated with an object.”( [0033] “ Here, the computing device analyzes a column of voxels and determines that a first voxel that is associated with a ground identifier 118 is more than a threshold distance from a second voxel that is associated with the ground identifier 118. As one example, the situation 116 can represent an overpass (e.g., bridge, road, railway, or other structure) that crosses over another ground surface.” And other examples are provided in [0034]-[0038]))
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Hong et al to implement the voxel space, and column grouping/association checking of Ecins et al into the 3D map representation of Hong et al. One would be motivate to implement the 3D voxel space and column association to improve the error detection/invalid data detection for improving mesh generation (and subsequent improvement in operation of the autonomous vehicle). Ecins discloses this in improvement/motivation in ([0013] “In examples, the computing device can identify an error indicating that two or more ground surfaces are represented in the voxels for a single ground surface in an environment (also referred to as a “multiple-grounds error”). In one illustration, the computing device can analyze a column of voxels to determine if two voxels are associated with a ground identifier (or data, in some cases) and if the two voxels are within a threshold distance of each other. If so, the computing device can identify an error indicating that one of the voxels is potentially associated with an invalid ground (e.g., one of the voxels is accurately designated as being associated with a ground surface in an environment and the other voxel was inaccurately designated as being associated with a ground surface).”)
	Claim 15, 17, and 18 are a non-transitory computer readable medium claim version of claims 7, 9, and 10 respectively. As such the grounds of rejection and rational for combination is identical to claims 7, 9, and 10 above.
Allowable Subject Matter
Claims 1-5 are allowed.
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and/or indication of allowable subject matter: 
	Regarding Claim 1, no prior art was found to teach extracting of both the height and classification data from a semantic input into machine learning, and subsequent ground plane mesh generation. The cited art of the search report teaches outputting/extracting of classification of data points using machine learning (of inputted semantic information) however there is no mention of extracting height information from that same semantic input. As such the extraction of both classification and height information from the semantic data inputs using machine learning (and subsequent ground mesh generation) appears to be novel and nonobvious. While other prior art (e.g. US 20200098135 A1) was found that would extract classification (of drivable area/surface) from a data input using machine learning and would then further refine that result/area using height data of the data inputs, this height data came from prior knowledge (premade maps/previously collected data) and/or other sources not also from machine learning run on the same input data as the classification(s) data.
	Claims 8 and 16 recites/limits that the output (from the machine learning of claim 6/13) includes both a height data layer and a classification data layer. Similar to the reasons for allowance of claim 1, no prior art was found to teach the output of both classification and height data from machine learning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180364717 A1; US 20190026958 A1; US 20190258737 A1; US 20190384309 A1; US 20200025935 A1; US 20200098135 A1; US 20200160559 A1; US 20210063578 A1; US 20210342600 A1; US 11227401 B1; US 20220024485 A1; US 20190278292 A1; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661